         Case 7:15-cr-00570-KMK
         Case 7:15-cr-00570-KMK Document
                                Document 200
                                         199 Filed
                                             Filed 05/18/20
                                                   05/15/20 Page
                                                            Page 1
                                                                 1 of
                                                                   of 1
                                                                      1




                              Koffsky & Felsen, LLC
                                         1150 Bedford Street
                                     Stamford, Connecticut 06905
                                         Tel. (203) 327-1500
                                        Fax. (203) 327-7660
                                          bkoffsky@snet.net



Via ECF and Email
                                      May 15, 2020

Hon. Judge Kenneth M. Karas
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, N.Y. 10601

Re:    United States v. Jason White
       7:15cr570 (KMK)

Dear Judge Karas:

       I represent Jason White in the above referenced matter. Mr. White is currently before the
Court with regards to his application to be resentenced pursuant to United States v. Davis, 139 S.
Ct. 2319 (June 24, 2019). The defendant's resentencing is currently scheduled for May 21, 2020
and pursuant to the Court's order of today, this resentencing would be via teleconference. I write
today on behalf of the defendant and with the consent of the government to request that defendant's
resentencing be continued for thirty (30) days. I make this request for the following reasons:

        For almost two months, it has been impossible for counsel to have meaningful contact with
Mr. White to confidentially discuss the import of the Davis decision, what claims Mr. White might
have to seek an appropriate sentence and for the undersigned to adequately prepare for sentencing.
Additionally, both the undersigned and counsel for the government would like an opportunity to
determine if Mr. White's resentencing via teleconference would be authorized pursuant to Section
15002 of the CARES Act and if there are "specific reasons" that his sentencing cannot be "further
delayed without serious harm to the interests of justice."

       As a result of the above, counsel for the defendant respectfully requests that the Court
continue Mr. White's resentencing for thirty (30) days.

                                      Respectfully submitted,        ..J:;:ham/Jd. -;l}JL
                                      _Isl Bruce D. Koffsky _      ,.{]Ur; /JUhCR._    {/JI /   J !JG
                                      Bruce D. Koffsky

BDK/me
cc:  Geor~e Turner1 AUSA via email


                                                                         1-~~,NETH M.'I(ARAS U.S.D.J.

                                                                                5   /;g) Jo
